Me. Justice Bean,
after stating the facts, delivered the opinion of the court.
1. The decree of the court below indicates that Pratt’s demurrer was treated as if it went to the entire cross bill, and, while it is not specifically directed to the first cause of suit, it may be consistently considered as challenging its sufficiency, because the second cause of suit is substantially the same as the first, to which the demurrer is specifically directed.
2. The argument in support of the demurrer is that the facts alleged do not constitute a defense requiring the interposition of a court of equity, and that all the questions therein tendered can be tried out at law, and as a defense to the law actions. In this view we concur. The substance of the cross bill is that the plaintiff was not a joint maker of the notes sued on, but a mere surety for Ladd and his associates, and that Pratt, who now claims to be, and is, the holder thereof, is, in truth and in fact, either jointly interested with Ladd as a maker, or purchased and now holds- them as his agent and representative, and prosecutes the actions thereon in that capacity. These are all matters which can be set up as a defense to the law action,- wherein parol evidence is admissible to show the real relation to the contract, and Pratt’s interest in the notes: Holmes v. Goldsmith, 147 U. S. 150 (13 Sup. Ct. 288); Hale v. Forbis, 3 Mont. 395 ; First Nat. Bank v. Gaines (Ky.), 9 S. W. 396 ; Harrison v. Morrison, 39 Minn. 319 (40 N. W. 66). In Holmes v. Goldsmith, 147 U. S. 150 (13 Sup. Ct. 288), it was held that parol evidence was admissible to show that a promissory note made by certain parties to the order of W. F. Owens was in truth and in fact made for a loan to Owens by the plaintiffs, who were not named in the note ,at all; that the defendants executed it for the accommodation of *49Owens, the real debtor, to enable him to procure such loan ; and that he never had any cause of action on said note against the defendants. A principal upon a promissory note cannot, of course, sue his surety for what he has paid or is liable to pay upon his own note. If, therefore, Hughes was in fact a surety for Ladd, as the cross bill alleges, and Ladd had brought an action at law in his own name to compel Hughes to pay, the fact that he was surety would be a perfect defense. Under the allegations of the complaint, the notes were transferred to Pratt after they became due ; and he either holds them as the agent of Ladd, or, as to Hughes, is a principal upon the notes with Ladd. If this allegation is true, — and for the purpose of this demurrer it must be so considered, — then he certainly has no more right to sue plaintiff than Ladd would have, and the plaintiff can make any defense to the notes in the hands of Pratt that he could as against Ladd. Testing the sufficiency of the cross bill by these views, it is apparent that it does not state facts sufficient to constitute a cause of suit, but that plaintiff has a full, complete, and adequate remedy at law. It follows that the decree of the court below must be affirmed, and it is so ordered. Affirmed .